internal_revenue_service number release date index number ----------------------------------------------- -------------------------------------------------------- ------------------------ ---------------------------------------------- ----------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-101134-10 date date legend fund ----------------------------------------- ------------------------------------------------------- --------------------------- fund ----------------------------------------- --------------------------------------- trust ------------------------------------------------------------------ advisor ---------------------------------------------------------------- state ------------ country --------------------- index ---------------------------------------------------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- ----------------- --------------------------------------------------------------------------------------------------- --------- ------------------------------------ ----------------------------------------------- index --------------------------------------------------------------------------------------------------- ------------- plr-101134-10 p q r s t u v w ------------ -------------- -------------- ------------------------------ --- -------------- -------------------- ---------------------- type a company ------------------------------------ dear ------------- this responds to the request dated date submitted by your authorized representative on behalf of fund and fund each a fund collectively the funds funds request rulings that income and gain arising from notes a and b the notes described in this letter will constitute qualifying_income to the funds under sec_851 of the internal_revenue_code_of_1986 as amended and income and gain earned from funds’ investment in foreign_corporation subsidiaries of funds constitutes qualifying_income under sec_851 of the code facts funds are organized as series funds of trust a state corporation funds are organized as open-end management investment companies under the investment_company act of u s c 80a-1 et seq as amended the act the investment manager of both funds is advisor pursuant to sec_851 each fund will be treated as a separate corporation for federal tax purposes funds have each elected to be treated as a regulated_investment_company ric under subchapter_m of the code funds either have or will plr-101134-10 adopt the accrual_method of accounting and a taxable_year ending on june funds will invest in the notes and each will establish a wholly-owned foreign corporate subsidiary which will be authorized to invest in commodities and commodity- linked instruments such as the notes and commodity-linked derivatives commodity-linked notes funds will invest in commodity linked notes a and b having the following characteristics note a note a will have a par_value of dollar_figurep the payout formula will vary depending on the performance of index or index index note a will have a term of r and interest on note a will be payable monthly during the entire term of the note at a rate equal to s funds as holders of note a have the right to put note a to the issuer at the calculated redemption price at any time prior to maturity based on the closing value of index a on the date of notification if notification is communicated to the issuer by a specified time on the business_day or b on the business_day following the date of notification if not communicated by such specified time the issuer of a note has the right to redeem note a in whole but not in part if a the index is no longer published or b the issuer is unable to hedge its risk with respect to the note under the given terms of note a a knockout trigger will occur when the product of the par_value of the note and the percentage_point decrease in the closing price of the index pertaining to the note between the knockout trigger date and the date when the fund acquired note a exceeds t percent of the note a’s par_value when the knockout trigger occurs note a will automatically redeem based on the closing value of the index on the business_day following the day on which the knockout trigger occurred the repayment obligation upon early redemption knockout or maturity of note a will equal the par_value of note a plus or minus the par_value of note a multiplied by the percentage_point increase or decrease in the closing price of the index from the day note a was first acquired to the business_day on which the redemption occurs to this amount the amount of any unpaid interest on note a is added and the unpaid portion of the annual fee of v payable to the issuer is subtracted notes based on index will also provide for an adjustment for the reversal of the interest rate factor included in the index note b note b will have a par_value of dollar_figureq the payout formula will vary depending on the performance of index note b will have a term of u and interest on note b will be plr-101134-10 payable monthly during the entire term of the note at a rate equal to s funds as holders of note b have the right to put note b to the issuer at the calculated redemption price at any time prior to maturity based on the closing index value a on the date of notification if notification is communicated to the issuer by a specified time on the business_day or b on the business_day following the date of notification if not communicated by such specified time the issuer of a note has the right to redeem note b in whole but not in part if a the index is no longer published or b the issuer is unable to hedge its risk with respect to the note under the given terms of note b a knockout trigger will occur when the product of the par_value of the note and the percentage_point decrease in the closing price of the index pertaining to the note between the knockout trigger date and the date when the fund acquired note b exceeds t percent of the note b’s par_value when the knockout trigger occurs note b will automatically redeem based on the closing value of the index on the business_day following the day on which the knockout trigger occurred the repayment obligation upon early redemption knockout or maturity of note b will equal the par_value of note b plus or minus the par_value of note b multiplied by the percentage_point increase or decrease in the closing price of the index from the day note b was first acquired to the business_day on which the redemption occurs to this amount the amount of any unpaid interest on note b is added and the unpaid portion of the annual fee of w payable to the issuer is subtracted notes based on index will also provide for an adjustment for the reversal of the interest rate factor included in the index funds make the following representations with respect to notes a and b the issuer of the notes will receive payment in full of the purchase_price of the notes substantially contemporaneously with the delivery of the notes funds while holding the notes will not be required to make any payment to the issuer of the notes in addition to the purchase_price paid for the notes whether as margin settlement payment or otherwise during the life of the notes or at maturity the issuer of the notes is not subject by the terms of the instrument to mark- to-market margining requirements of the commodities exchange act u s c as amended cea and the notes are not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea controlled_foreign_corporation plr-101134-10 funds will each be authorized to organize a wholly-owned foreign_subsidiary each a subsidiary collectively the subsidiaries under the laws of country each subsidiary is incorporated as a type a company under the laws of country a type a company provides limited_liability for all holders of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder as a result subsidiaries will be treated as corporations for federal_income_tax purposes under default entity classification rules but they intend to ensure such classification by filing a protective_election on form_8832 to be treated as corporations under sec_301_7701-3 of the income_tax regulations neither subsidiary will be registered as an investment_company under the act however each subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to investments that would apply if subsidiaries were registered under the act each fund may invest a portion of its assets in its wholly-owned subsidiary subject_to the asset diversification limitations of sec_851 each subsidiary will invest primarily in one or more of the following types of instruments commodity and financial futures and option contracts forward swap or spot contracts commodity- linked notes including exchange-traded commodity-linked notes and fixed income securities that serve as collateral for these contracts the commodity-linked instruments will be linked to the performance of one or more commodities including one or more commodity indices or a commodity_future or option contract it is expected that each fund will own all of the outstanding shares of the subsidiary it organizes the funds represent that so long as a subsidiary is wholly owned by one of the funds the subsidiary will be classified as a controlled_foreign_corporation cfc under sec_957 each fund further represents that it will include its pro_rata share of subpart_f_income attributable to its respective subsidiary to the extent required under sec_951 one or more other funds managed by advisor and registered under the act may invest in either funds’ subsidiary in varying degrees over time if a sufficient number of such other funds invest in a subsidiary each fund may end up owning less than percent of the voting power of that subsidiary in such a case the funds represent that the subsidiary would qualify as a passive_foreign_investment_company pfic under sec_1297 funds represent that if a fund becomes a less than ten percent owner of its respective subsidiary it will elect to treat the subsidiary as a qualified_electing_fund qef under sec_1295 for the first taxable_year of the fund for which the subsidiary is a pfic funds further represent that a fund will not revoke this election unless and until the subsidiary is no longer a pfic the fund will take income from the subsidiary into account under the pfic rules of sec_1291 et seq plr-101134-10 specifically the fund will include its pro_rata share of the qef inclusions attributable to the subsidiary in income in accordance with sec_1293 for each taxable_year a qef election is in place law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act as amended or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric's business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered to be predominantly a security if- a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument plr-101134-10 b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to-market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument in addition the flush language of sec_851 provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 defines a controlled_foreign_corporation cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities plr-101134-10 subsidiary’s income from its investments in commodities and commodity-linked instruments may generate subpart_f_income funds therefore represent that they will include in income subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 sec_1297 defines a pfic as a foreign_corporation with either seventy- five percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets held by the corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least fifty percent sec_1297 defines passive_income as any income which is of a kind that would be foreign_personal_holding_company_income as defined in sec_954 with exceptions for certain active business income sec_1295 provides that a pfic shall be treated as a qef with respect to the taxpayer if the taxpayer makes an election with respect to the pfic and the pfic complies with such requirements as the secretary_of_the_treasury may prescribe for the purpose of determining the ordinary_earnings and net_capital_gain or such company sec_1295 provides that once a taxpayer makes such an election for any taxable_year the election applies to all subsequent taxable years unless revoked by the taxpayer with the consent of the secretary sec_1293 provides that every united_states_person who owns or is treated as owning under sec_1298 stock of a qef at any time during the taxable_year of such fund shall include in gross_income a as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of the qef for such year and b as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of the qef for such year any such qef inclusion shall be for the taxable_year of the shareholder in which or with which the taxable_year of the qef ends over time it is possible that other rics will invest in the cfcs if other rics invest in a foreign_corporation so that a fund owns less than ten percent of the subsidiary taxpayer represents that the fund will elect to treat the pfic as a qef and will include in income it’s subsidiary’s qef income for the taxable_year in accordance with sec_1293 conclusion based on the facts as represented we rule that income and gain arising from the notes constitutes qualifying_income to the funds under sec_851 of the code we further rule that subpart_f_income or qef inclusions of the subsidiaries attributable to the funds without regard to whether the income has been distributed is income derived with respect to funds’ business of investing in the stock of subsidiaries and thus constitutes qualifying_income under sec_851 plr-101134-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether the funds qualify as rics under subchapter_m this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
